SUPERlOR COURT
oFTHl-:

STATE OF DEI_AWARE

T. HEN|_EY GRAVES sussEx couNTY couRTHousE
1 THE ciRcl_E, sulTE 2
GEORGETOWN, DEL.AWARE 1994-7
TELEPHoNE (302> 856-5257

RESIDENT JUDGE

January 3, 2018

Mi405 A.2d 679, 680 (Del. 1979).

3 Ia’. at 681.

4 Super. Ct. Civ. R. 56(e); Celofex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
5 Burkhart v. Davies, 602 A.2d 56, 59 (Del. 1991), Celolex Corp., supra.

6 Ebersole v. Lowengrub, 180 A.2d 467, 470 (Del. 1962).

3

“In order to prevail in a negligence action, a plaintiff must show, by a
preponderance of the evidence, that a defendant’s negligent act or omission breached a
duty of care owed to plaintiff in a way that proximately caused the plaintiff injury.”7

Liability depends upon whether the defendant was “under a legal obligation - a duty - to

protect the plaintiff from the risk of harm which caused his injuries.”8 “[I]n appropriate
situations, a trial court is authorized to grant judgment as a matter of law because no duty
exists.”9 Whether a duty exists is a question of law to be determined by the trial court.10
In Plaintiff’ s eomplaint, she lumps Defendant Neal and the Enterprise Defendants
together when alleging liability on the basis of (l) agency, (2) negligent entrustment, and
(3) failure to instruct Plaintiff on how to use the Ford’s headlights. The agency and
negligent entrustment theories of liability clearly do not apply to Defendant Neal. Indeed,
Plaintiff seems to have abandoned these theories as her answering brief is silent as to
Defendant Neal’s positions on these issues. For the sake of clarity, however, the Court

will address all three theories.

1. Agency

Plaintiff alleges the Enterprise Defendants and Defendant Neal “each failed to

 

7 Duphily v. Delaware Elec. Coop., Inc., 662 A.2d 821, 828 (Del. 1995).
8 Fritz v. Yeager, 790 A.2d 469, 471 (Del. 2002).
9 Ia'.

“’ Id.

exercise reasonable oversight of their respective employees and/or authorized agents,
acting within the scope of their employment or agency, who failed to ensure that
Defendant Bolden was properly trained in the operation of the Ford’s headlights.”ll
The Restatement (Third) of Agency defines agency as “the fiduciary relationship
that arises when one person (a ‘principal’) manifests assent to another person (an ‘agent’)
that the agent shall act on the principal’s behalf and subject to the principal’s control, and
the agent manifests assent or otherwise consents so to aet.”'2
Plaintiff has failed to allege, much less prove, the existence of an agency
relationship between Defendant Neal and any of the Enterprise Defendants. Defendant
Neal simply rented a vehicle from Enterprise as a customer. Neither Defendant Neal nor
the Enterprise Defendants acted on the other’s behalf or subject to the other’s control.
Plaintiff cannot prevail on the basis of an agency theory of liability against Defendant

Neal.

2. Negligent Entrustment

Plaintiff complains that the Enterprise Defendants and Defendant Neal
“negligently entrusted the Ford to Defendant Bolden without ascertaining whether she

knew how to operate its headlamps, and without providing any instruction or training on

 

" Plaintiff’s Amended Complaint, filed June 20, 2017, at 11 27 (hereinafter, “Compl. at 11
_’,).
12 Restatement (Third) of Agency § l.01 (2006).
5

how to operate its headlamps.”13 Further, Plaintiff alleges the Enterprise Defendants and
Defendant Neal are liable under a negligent entrustment theory because they “exercised
control” over the Ford and entrusted it to Bolden “whom they knew, or had reason to
know, was not competent to safely operate that vehicle, especially as regards the

”14

headlamps.
The elements of negligent entrustment are: (1) entrustment of the automobile, (2)
to a reckless or incompetent driver whom (3) the person entrusting the vehicle has reason
to know is reckless or incompetent and (4) the entrustment leads to damages.15 “The
owner’s liability is based on his own negligence in entrusting the vehicle to one unfit to

operate it.”l6

Plaintiff’s claim of negligent entrustment is entirely conclusory. Even assuming
Defendant Neal was the Ford’s owner - which he was not - Defendant Neal has averred
he had no knowledge of Bolden’s allegedly reckless or incompetent driving history.
Plaintiff has not refuted this sworn statement. In other words, Plaintiff is unable to prove

a single element of negligent entrustment and her claim must fail on this basis, as well.

3. Failure to Instruct

 

‘3 Compl. at 11 28.
'4 Compl. at 11 29.

15 Perez-Melchor v. Balakhani, 2005 WL 2338665, at *2 (Del. Super. Sept. 21, 2005)
(citations omitted).

16 Fisher v. Novak, 1990 WL 82153, at *2 (Del. Super. June 6, 1990).

6

The heart of this litigation as it relates to Defendant Neal is Defendant Neal’s duty,
if any, to instruct Bolden on how to use the headlights on the rental car Defendant Neal
helped procure for her. Plaintiff does not cite any legal authority for the creation of a duty
to instruct on the part of Defendant Neal. Rather, Plaintiff asserts Defendant Neal’s
responsibility to instruct Bolden on the use of the Enterprise Defendants’ car’s headlights
arises out of his ownership of a mechanics shop and his allegedly unique knowledge that
headlight systems can differ from vehicle to vehicle. Taken to its extreme, Plaintiff’ s
position places a duty on Defendant Neal to instruct any person, in any situation, whom
he witnesses about to use an automobile with which Defendant Neal had reason to know
the person is unfamiliar. Such a conclusion is clearly unreasonable

Nevertheless, in this case it is unnecessary to decide whether Defendant Neal had a
legal duty to instruct Bolden about the possibility that the Ford was equipped with
daytime running lights that would automatically turn off when the ambient light situation
changed after Bolden left the Enterprise parking lot because his failure to do so was not
the proximate cause of Plaintiff" s injuries. When deposed, Bolden testified that any such
instruction would have fallen on deaf ears because she would not have turned on the
headlights, even if instructed on how to do so.

Plaintiff is simply unable to sustain a claim for negligence for failure to instruct

against Defendant Neal.

Conclusion

For the reasons set forth above, Defendant Neal’s Motion for Summary Judgment
is GRANTED.

IT IS SO ORDERED.

Very truly yours,

\»\:"5\/ '

T. Henley Graves
oc:

Prothonotary
ce:

All Counsel of Record

,. ssns
§“ggih§ia G“MA

~.'l`J

l

29 =E H